Citation Nr: 0312020	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-08 056	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for nephrolithiasis with 
benign prostatic hypertrophy, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from December 1957 to December 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by 
which a claim for an increased rating for nephrolithiasis 
with benign prostatic hypertrophy was denied.  The Board 
remanded that issue for further development in June 1998 and 
denied the claim in February 2000.  The United States Court 
of Appeals for Veterans Claims (Court) vacated the February 
2000 Board decision and remanded the matter for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

In May 2002 the Board took action to accomplish additional 
development in the form of a VA examination.  The Board 
specifically requested that the VA examiner address certain 
matters.  Among these were that the examiner should review 
the results of an April 1999 uroflow study and attempt to 
reconcile results such as the reported flow rate (14 
cc/second), volume (adequate), and post-void residual 
(negligible) with the veteran's report of increased 
frequency.  The examiner was asked to reconcile the existence 
of any bladder outlet obstruction (as reflected in an April 
1999 report) resulting from BPH with the veteran's recitation 
regarding urinary frequency.  The examiner was asked to 
provide an opinion as to the urinary frequency (both 
nocturnal and diurnal) actually experienced by the veteran.  
Given that it is not apparent from the resulting September 
2002 examination report that these questions were addressed, 
and because they are questions significant to the resolution 
of the veteran's claim, additional development should be 
accomplished to address these items.  

The Board also notes that the September 2002 report indicates 
that the veteran had been scheduled for follow-up testing, 
with uroflow, residual urine testing, and intravenous 
urography for November 2002.  The veteran was to return for 
further 


examination and reassessment following the testing.  Reports 
of such testing and follow-up assessment should be sought 
along with any August 2002 x-ray study done at a private 
facility.  

During the pendency of this appeal, the United States Court 
of Appeals for the Federal Circuit, in Disabled Am. Veterans 
vs. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), held that 38 C.F.R. § 19.9(a)(2) (which authorized the 
Board to undertake its own evidentiary development of a case) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  Consequently, a remand to allow the RO 
opportunity to address the newly acquired evidence is 
required.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).



2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claim and what portion of the 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
(In the case of information or evidence 
that the claimant is to provide, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b)(West 
2002).) 

3.  The RO should seek evidence of an 
August 2002 x-ray report referred to by 
the September 2002 VA examiner.  The RO 
should also obtain results of follow-up 
testing scheduled for November 2002 or 
thereafter and of any reassessment made 
by the September 2002 examiner subsequent 
to the testing.  If the reassessment does 
not adequately address the concerns 
enumerated below, the RO should ask the 
VA examiner who conducted the September 
2002 VA examination to do the following:  
(1) review the results of an April 1999 
uroflow study and attempt to reconcile 
results such as the reported flow rate 
(14 cc/second), volume (adequate), and 
post-void residual (negligible) with the 
veteran's report of increased frequency 
(any subsequently performed uroflow study 
such as might have been done in November 
2002 should also be addressed); (2) 
reconcile the existence of any bladder 
outlet obstruction (as reflected in an 
April 1999 report) resulting from BPH 
with the veteran's recitation regarding 
urinary frequency; and (3) provide an 
opinion 


as to the urinary frequency (both 
nocturnal and diurnal) actually 
experienced by the veteran.  (The 
veteran's self-reported frequency should 
be considered and reconciled with the 
test results, including any test results 
obtained subsequent to the September 2002 
examination.)  The examiner should be 
provided the claims file.  (Should the 
September 2002 examiner not be available, 
another examination to address these 
questions should be scheduled.)

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

